DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSes filed 12/27/19 and 4/10/20 have both been considered and placed of record.  The initialed copies are attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re claim 1, the phrase, at end of claim, “to establish… accordingly” is verbose and unclear.  Is the switching based on the region where different devices occupied?  If so, the region where the device is occupied is already designated as selected region?
	Re claims 2-7, it is unclear whether the numerous occurrences of the limitation “said region” is same as “said selected region” in each of these claims.
	Re claims 8-11, they are indefinite for depending directly or indirectly to indefinite claims.
	Re claim 12, the additional phrase “in accordance with any preceding claim,” third from bottom, is unclear.
	Re claim 13, the limitation “said selected region” on line lacks proper antecedent basis.  The limitation “the respective region voltage” on line 9 lacks proper antecedent basis.  The limitation “said region voltage” on line 10 lacks proper antecedent basis.  The phrase, at end of claim, “to establish… accordingly” is verbose and unclear.  Is the switching based on the region where different devices occupied?  If so, the region where the device is occupied is already designated as selected region?
	Re claim 14, the limitation “said selected region” on line 8 lacks proper antecedent basis.  Is it the same as the “first said selected region” on line 7?  The limitation “each said region voltage’ on line 12 lacks proper antecedent basis.  The phrase, at end of claim, “to establish… accordingly” is verbose and unclear.  Is the switching based on the region where different devices occupied?  If so, the region where the device is occupied is already designated as selected region?

Allowable Subject Matter
Claims 1-14 seem to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller et al. (US 2015/0365138) teaches charging surface having controller to adjust energy based on the load on the surface.

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087